IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 IN RE: ADOPTION OF A.H.                            : No. 35 MM 2021
                                                    :
                                                    :
 PETITION OF: PETER DALEY, ESQ.                     :


                                          ORDER



PER CURIAM

       AND NOW, this 20th day of April, 2021, in consideration of the Application for

Leave to Withdraw as Legal Counsel, this matter is REMANDED to the Court of Common

Pleas of Cumberland County, Orphans’ Court, for that court to adjudicate Attorney Peter

Daley’s request to withdraw. Additionally, the common pleas court is ORDERED to

resolve any related request by C.W. for the appointment of counsel. See 23 Pa.C.S.

§2313(a.1) (providing that a court “shall appoint counsel for a parent whose rights are

subject to termination in an involuntary termination proceeding if, upon petition of the

parent, the court determines that the parent is unable to pay for counsel or if payment

would result in substantial financial hardship”).

       The Court of Common Pleas of Cumberland County, Orphans’ Court, is

ORDERED to enter its order regarding this remand within 21 days and to notify this Court

promptly of its determination.